UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 23, 2015 (Date of earliest event reported STELLAR BIOTECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada 000-54598 N/A (State or OtherJurisdiction of Incorporation) (Commission File Number) (IRS EmployerIdentification No.) 332 E. Scott Street Port Hueneme, CA 93041 (Address of principal executive offices)(Zip Code) (805) 488-2800 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On October 23, 2015, the registrant issued a press release containing a corporate update from the Chief Executive Officer of the registrant summarizing the registrant’s activities over the course of its most recently completed fiscal year.The press release includes a link to certain information contained on the registrant’s website for convenience of the reader.Neither the linked information nor the general contents of the registrant’s website are incorporated into this Form 8-K.The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed as part of this Report. Exhibit No.Description Press release dated October 23, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STELLAR BIOTECHNOLOGIES, INC. Date:October 26, 2015By:/s/ Kathi Niffenegger Name:Kathi Niffenegger Title: Chief Financial Officer EXHIBIT INDEX Exhibit No.Description Press release dated October 23, 2015.
